 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    FRIDA SARKISYAN,                        Case No. CV 19-4347-GW-GJSx

12                       Plaintiff,

13          v.                                  ORDER TO DISMISS WITH
                                                PREJUDICE
14    WELLS FARGO & COMPANY, et
      al.,
15
                         Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
           IT IS SO ORDERED.
21

22
     Dated: March 10, 2020
23
                                           _________________________________
24
                                           HON. GEORGE H. WU,
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
